Exhibit 10.2



PREMIERWEST BANCORP

EMPLOYMENT AGREEMENT

FOR

TOM ANDERSON



Dated as of December 13, 2007

--------------------------------------------------------------------------------

                                                         TABLE OF CONTENTS     
    1 .    EMPLOYMENT    1  2 .    TERM OF AGREEMENT    1        2.1    Initial
Term/Automatic Renewal    1        2.2    Perpetual Term After Change in
Control    2        2.3    Termination Upon Retirement    2  3 .    NO TERM OF
EMPLOYMENT    2  4 .    DUTIES    2        4.1    Duties    2        4.2   
Obligations    2  5 .    COMPENSATION    2        5.1    Base Salary    2       
5.2    Vacation    3        5.3    Stock Options    3        5.4    Long-Term
Care Insurance    3        5.5    Disability Policy    3        5.6   
Automobile    3        5.7    Other Benefits    3        5.8    Reimbursements 
  4        5.9    Existing Benefit Agreements    4  6 .    TERMINATION    4     
  6.1    For Cause    4        6.2    Without Cause    5        6.3    For Good
Reason    5        6.4    Resignation    5        6.5    Death or Disability   
5        6.6    Retirement    5  7 .    DEFINITIONS    5        7.1    Cause   
5        7.2    Good Reason    6        7.3    Disability    7        7.4   
Change in Control    7        7.5    Termination of Employment    8  8 .   
PAYMENT UPON TERMINATION    8  9 .    RETIREMENT BENEFITS    8        9.1   
Stock Option Vesting    9        9.2    401(k) Contribution    9        9.3   
Retiree Health Insurance    9        9.4    Long-Term Care Insurance    9  10 . 
  CONSIDERATION FOR RELEASE OF CLAIMS    9        10.1    Normal Retirement
Benefits    10        10.2    Disability Insurance    10  11 .    CONSIDERATION
FOR NOT COMPETING    10        11.1    Self-Imposed Limitation    10 


- i -

--------------------------------------------------------------------------------

      11.2    Amount/Payment of Consideration    10  12 .    CHANGE IN CONTROL
RETENTION BONUS    10  13 .    IRC 280G    11  14 .    CONFIDENTIALITY AND
CREATIVE WORK    11        14.1    Nondisclosure    11        14.2    Return of
Material    12        14.3    Injunctive Relief    12        14.4    Creative
Work    12  15 .    DISPUTE RESOLUTION    12        15.1    Arbitration    12   
    15.2    Expenses/Attorneys’ Fees    13        15.3    Injunctive Relief   
13  16 .    NOTICES    13  17 .    GENERAL PROVISIONS    13        17.1   
Governing Law    13        17.2    Saving Provision    13        17.3   
Survival Provision    13        17.4    Captions and Counterparts    13       
17.5    Entire Agreement    14        17.6    Previous Agreement    14       
17.7    Waiver/Amendment    14        17.8    Assignment    14  18 .    ADVICE
OF COUNSEL    15 


- ii -

--------------------------------------------------------------------------------



EMPLOYMENT AGREEMENT



     This Employment Agreement (this “Agreement”) by and among PremierWest
Bancorp, an Oregon Corporation, PremierWest Bank, an Oregon state chartered bank
(the “Bank”) (collectively “PremierWest”) and Tom Anderson (“Executive”), is
dated December 13, 2007.



RECITALS



     A. Incentive to Continued Service. PremierWest recognizes that Executive
possesses unique skills, knowledge, and experience related to PremierWest’s
business and Executive has made and is expected to continue to make major
contributions to the profitability, growth and financial strength of PremierWest
and its affiliates. To assure itself of the continuity of management,
PremierWest desires to provide incentives for Executive to remain employed until
retirement age and following a Change in Control.

     B. Replace Existing Agreement. Executive and PremierWest were parties to an
employment agreement dated January 11, 2002 which was replaced by another
employment agreement dated July 29, 2004, which in turn was amended on December
14, 2005. The parties intend for this Agreement to supersede and replace the
provisions of the previous employment agreement, except as otherwise stated
herein.

     C. No Currently Anticipated Change in Control. As of the date of this
Agreement, none of the conditions or events included in the definition of the
term “golden parachute payment” that is set forth in Section 18(k)(4)(A)(ii) of
the Federal Deposit Insurance Act [12 U.S.C. 1828(k)(4)(A)(ii)] and in Federal
Deposit Insurance Corporation Rule 359.1(f)(1)(ii) [12 CFR 359.1(f)(1)(ii)]
exists or, to the best knowledge of PremierWest, is contemplated insofar as
PremierWest or any affiliates are concerned.

     D. Code Section 409A. This Agreement is intended to comply with Section
409A of the Internal Revenue Code (the “Code”). Any ambiguity hereunder shall be
interpreted in such a way as to comply, to the extent necessary, with Section
409A and the regulations thereunder.



AGREEMENT



     1. EMPLOYMENT. PremierWest Bancorp and the Bank shall continue to employ
Executive to serve as Senior Vice President and Chief Financial Officer
according to the terms and conditions of this Agreement, for the period stated
in Section 2 below.

     2. TERM OF AGREEMENT.

          2.1 Initial Term/Automatic Renewal. The initial term of this Agreement
shall expire on December 31, 2008. On the expiration date and each anniversary
thereof, this Agreement shall be extended automatically for one (1) additional
year unless PremierWest Bancorp’s Board of Directors (the “Board”) determines
that the term shall not be extended. If the Board determines not to extend the
term, it shall promptly notify Executive in writing and this

- 1 -

--------------------------------------------------------------------------------

Agreement will remain in force only until its term expires. The Board’s decision
not to extend the term of this Agreement shall not by itself give Executive any
rights under this Agreement to claim an adverse change in his position,
compensation, or circumstances or otherwise to claim entitlement to rights under
Sections 10, 11, or 12 below.

          2.2 Perpetual Term After Change in Control. Following a Change in
Control, or replacement of the current Chief Executive Officer, this Agreement
will be subject to a perpetual term (subject to Section 2.3) and will be
terminable only with Executive’s written consent.

          2.3 Termination Upon Retirement. Unless sooner terminated, Executive’s
employment shall terminate automatically when he reaches age 62.

     3. NO TERM OF EMPLOYMENT. Notwithstanding the term of this Agreement,
PremierWest may terminate Executive’s employment at any time for any lawful
reason or for no reason at all, subject to the provisions of this Agreement.

     4. DUTIES.

          4.1 Duties. As Senior Vice President and Chief Financial Officer,
Executive shall serve under the direction of the Board, the Bank’s Board (the
“Bank Board”), and the Chief Operating Officer (the “Supervisor”) and in
accordance with the Articles of Incorporation and Bylaws (as each may be amended
or restated from time to time) of PremierWest Bancorp and the Bank,
respectively.

          4.2 Obligations.

               (a) Executive agrees that to the best of Executive’s ability and
experience, Executive will at all times, loyally and conscientiously, perform
all of the duties and obligations required of Executive pursuant to the express
and implicit terms of this Agreement and as directed by the Board or the
Supervisor.

               (b) Executive shall devote Executive’s entire working time,
attention and efforts to PremierWest’s business and affairs, shall faithfully
and diligently serve PremierWest’s interests and shall not engage in any
business or employment activity that is not on PremierWest’s behalf (whether or
not pursued for gain or profit) except for (i) activities approved in writing in
advance by the Board, and (ii) passive investments that do not involve Executive
providing any advice or services to the businesses in which the investments are
made.

     5. COMPENSATION. For all services performed under this Agreement,
PremierWest agrees to pay the following compensation and benefits:

          5.1 Base Salary. Executive’s annual base salary is $159,000 payable in
semi-monthly installments (the “Base Salary”). Executive’s base salary shall be
subject to annual review by the Board’s Compensation Committee. Taking into
account the committee’s

- 2 -

--------------------------------------------------------------------------------

recommendation, the Board may increase the Base Salary, but the Base Salary
shall not be reduced.

          5.2 Vacation. Executive is entitled to not less than four (4) weeks of
paid vacation per year to be used in accordance with the terms and conditions of
the Bank’s personnel policies. Notwithstanding anything in the Bank’s personnel
policies to the contrary, up to two weeks of Executive’s four weeks of paid
vacation may be carried over from one year to the next if unused by the end of
the year, but Executive shall not be entitled under any circumstance to payment
for unused vacation.

          5.3 Stock Options. Executive is eligible to participate in PremierWest
Bancorp’s stock option plans and other stock-based compensation, incentive,
bonus, or purchase plans currently existing or adopted during the term of this
Agreement for the benefit of officers or employees.

          5.4 Long-Term Care Insurance. PremierWest currently pays the premiums
on long-term care insurance policies for Executive’s spouse. PremierWest may
cease to pay such premiums at any time prior to a Change in Control or prior to
vesting of such benefits under Section 9 or 10 below, but following a Change in
Control or vesting of the benefits under Section 9 or 10 below, PremierWest
shall continue to pay all remaining premium payments on long-term care insurance
policies of the Executive’s spouse, until the earlier of the spouse’s death or
until fully paid, if PremierWest has made a premium payment on the policy for
the preceding 12 months. Each such premium payment shall be made by PremierWest
no later than the date on which it is due.

          5.5 Disability Policy. PremierWest shall continue to reimburse
Executive for payment of premiums on the disability policy currently in force
for Executive or a replacement disability policy providing equal or greater
disability benefits. Such reimbursements shall be made by PremierWest no later
than the last day of the month following the month in which each premium payment
is due.

          5.6 Automobile. If PremierWest chooses to provide a vehicle for use by
Executive during the term of his employment, upon Termination of Employment
Without Cause or Termination of Employment For Good Reason, PremierWest shall
transfer all right, title, and interest in and to the vehicle to Executive no
later than the day on which the Executive has a Termination of Employment.
Notwithstanding the foregoing, PremierWest is not obligated to provide Executive
a vehicle.

          5.7 Other Benefits. Executive is entitled to participate in all
officer or employee compensation, bonus, incentive, and benefit plans in effect
from time to time throughout the term of this Agreement, including, without
limitation, plans providing pension, medical, dental, disability, and group life
benefits, and 401(k) retirement plans, and to receive any and all other fringe
benefits provided from time to time, provided that Executive satisfies the
eligibility requirements for any such plans or benefits.

- 3 -

--------------------------------------------------------------------------------

          5.8 Reimbursements. Executive shall be entitled to reimbursement for
all reasonable business expenses incurred in performing his obligations under
this Agreement, including, but not limited to, all reasonable business travel
and entertainment expenses incurred while acting at the request of or in the
service of PremierWest, provided such expenses are incurred and accounted for in
accordance with the policies and procedures established from time to time by
PremierWest. All reimbursements to the Executive by PremierWest shall be paid no
later than the last day of the calendar month following the calendar month in
which the expense was incurred.

          5.9 Existing Benefit Agreements. Executive and PremierWest are already
parties to the following additional benefit agreements, the benefits under which
shall be governed solely by the terms of those agreements:

               (a) Supplemental Executive Retirement Plan Agreement (SERP)
(retirement benefits),

               (b) Executive Survivor Income Agreement (death benefits), and

               (c) Deferred Compensation Agreement.

     6. TERMINATION. If Executive has a Termination of Employment before the
expiration of this Agreement as described in this Section, Executive’s
compensation and benefits shall terminate except as otherwise provided in this
Agreement. Any purported Termination of Employment by PremierWest or by
Executive shall be communicated by written notice of termination to the other.
The notice must state (i) the specific termination provision of this Agreement
relied upon, (ii) the date on which termination shall become effective, and
(iii) if Termination For Cause or Termination For Good Reason, the notice must
state in reasonable detail the facts and circumstances forming the basis for
termination. Employment shall terminate:

          6.1 For Cause. Upon delivery to Executive of notice of termination of
Executive for Cause (as defined in Section 7.1 below), along with a copy of the
duly adopted Board or Bank Board resolution finding Cause, as described below
(“Termination of Employment For Cause”).

               (a) As a prerequisite to Termination of Employment For Cause, at
a meeting called and held for such purpose, the Board or Bank Board must adopt a
resolution which (i) contains findings that, in the good faith opinion of the
Board or Bank Board, as appropriate, Executive has committed an act constituting
Cause, and (ii) specifies the particulars thereof in detail. The resolution must
be adopted by the affirmative vote of at least 75% of the directors of the Board
or the Bank Board.

               (b) Notice of that meeting and the proposed Termination of
Employment For Cause shall be given to Executive a reasonable amount of time
before the meeting. Executive and his counsel (if Executive chooses to have
counsel present) shall have a reasonable opportunity to be heard at the meeting.
Nothing in this Agreement limits Executive’s

- 4 -

--------------------------------------------------------------------------------

or his beneficiaries’ right to contest the validity or propriety of the Board or
Bank Board’s determination of Cause.

          6.2 Without Cause. Upon PremierWest’s termination of Executive without
Cause, upon 90 days’ written notice, at any time in PremierWest’s sole
discretion, for any reason other than for Cause or for no reason (“Termination
of Employment Without Cause”). A Change in Control does not in itself constitute
Termination of Employment Without Cause.

          6.3 For Good Reason. Upon Executive’s Termination of Employment for
Good Reason (as defined in Section 7.2 below) (“Termination of Employment For
Good Reason”).

          6.4 Resignation. Upon Executive’s voluntary resignation without Good
Reason (“Resignation”), written notice of which Executive must give to
PremierWest at least 90 days in advance of Resignation.

          6.5 Death or Disability. Upon Executive’s death or Disability (as
defined in Section 7.3 below).

          6.6 Retirement. Upon Executive reaching the retirement age of 62
(“Retirement Age”). The automatic Termination of Employment upon reaching
Retirement Age is referred to as “Retirement.”

     7. DEFINITIONS.

          7.1 Cause. “Cause” for Executive’s termination will exist upon the
occurrence of one or more of the following events:

               (a) Fraudulent Conduct. An intentional act of fraud,
embezzlement, or theft by Executive in the course of his employment with
PremierWest Bancorp or the Bank. No act or failure to act on Executive’s part
shall be deemed to have been intentional if it was due primarily to an error in
judgment or negligence. An act or failure to act on Executive’s part shall be
considered intentional if it is not in good faith and if it is without a
reasonable belief that the action or failure to act is in PremierWest’s best
interests,

               (b) Material Breach of Agreement. A material breach by Executive
of this Agreement if such breach is not remedied or is not being remedied to the
Board or the Bank Board’s satisfaction within 30 days after written notice,
including a detailed description of the breach, has been delivered by the
respective board to Executive,

               (c) Gross Negligence/Insubordination. Gross negligence or
insubordination by Executive in the performance of his duties as an officer of
PremierWest Bancorp or the Bank if such gross negligence or insubordination is
not remedied or is not being remedied to the Board or the Bank Board’s
satisfaction within 30 days after written notice, including a detailed
description of the gross negligence or insubordination, has been delivered by
the respective board to Executive,

- 5 -

--------------------------------------------------------------------------------

               (d) Breach of Fiduciary Duties. A breach by Executive of his
fiduciary duties to PremierWest Bancorp and its stockholders or misconduct
involving dishonesty, in either case whether in his capacity as an officer of
PremierWest Bancorp or the Bank,

               (e) Criminal Conviction. Conviction of Executive for a felony or
conviction of a misdemeanor involving moral turpitude,

               (f) Violation of Law. Intentional violation of any law or
significant policy of PremierWest Bancorp or the Bank committed in connection
with Executive’s employment, which has a material adverse effect on PremierWest
Bancorp or the Bank, or

               (g) FDIC Removal Order. Removal of Executive from office or
permanent prohibition of Executive from participating in the conduct of
PremierWest Bank’s affairs by an order issued under Section 8(e)(4) or (g)(1) of
the Federal Deposit Insurance Act, 12 U.S.C. 1818(e)(4) or (g)(1).

          7.2 Good Reason. “Good Reason” for Executive’s Termination of
Employment by resignation will exist upon the occurrence, without Executive’s
consent, of one or more of the following events, if Executive has informed
PremierWest in writing of the circumstances described below in this Section 7.2
that could give rise to Termination of Employment For Good Reason and
PremierWest has not removed the circumstances within 30 days of the written
notice:

               (a) Reduction in Base Salary. A reduction of Executive’s Base
Salary,

               (b) Reduced Participation in Bonus, Incentive, Compensation, and
Other Plans. A reduction of Executive’s bonus, incentive, and other compensation
award opportunities under PremierWest Bancorp’s benefit plans and the Bank’s
benefit plans, unless in the case of either, a company-wide reduction of all
officers’ award opportunities occurs simultaneously,

               (c) Participation in Benefit Plans. Discontinuance of Executive’s
participation in any officer or employee benefit plan maintained by PremierWest
Bancorp or by the Bank, unless the plan is discontinued by reason of law or loss
of tax deductibility to PremierWest with respect to contributions to the plan,
or is discontinued as a matter of PremierWest Bancorp policy or PremierWest Bank
policy applied equally to all participants in the plan,

               (d) A Reduction in Responsibilities or Status (other than such
changes, made after the Executive has announced his intention to retire or
within twelve months of his retirement age under Section 2.3, as are consistent
with his anticipated retirement) based on one of the following:

- 6 -

--------------------------------------------------------------------------------

                    (1) Assignment to Executive of duties or responsibilities
that are materially inconsistent with Executive’s position as stated in this
Agreement or that represent a material reduction of his authority,

                    (2) Any other action by PremierWest that results in a
material reduction or material adverse change in Executive’s position,
authority, duties or responsibilities,

                    (3) Failure to appoint or reappoint Executive to the
position stated in this Agreement, or

                    (4) Following a Change in Control, failure to retain
Executive in an executive officer position with authority, duties or
responsibilities consistent with that of an executive officer.

(Subsections (d)(1), (2) and (3) do not apply following a Change in Control),

               (e) Failure to Obtain Assumption Agreement. The failure of a
successor or assign of the Bank to assume and agree to perform this Agreement,
if assignment and assumption does not occur automatically under operation of
law,

               (f) Termination without Compliance with this Agreement.
Termination by PremierWest of Executive’s employment without the notice required
under this Agreement,

               (g) Material Breach. A material breach of this Agreement by
PremierWest that is not corrected within a reasonable time, or

               (h) Relocation of Executive. Requiring Executive to change his
principal work location, to any location that is more than 15 miles from the
location of PremierWest Bancorp’s principal executive offices on the date of
this Agreement.

          7.3 Disability. “Disability” shall mean that (i) Executive has been
unable to perform Executive’s duties under this Agreement as a result of
Executive’s incapacity due to physical or mental illness for at least 90
consecutive calendar days or 150 calendar days during any consecutive 12 month
period and (ii) a physician selected by PremierWest and its insurers and
acceptable to Executive or Executive’s legal representative (with such Agreement
on acceptability of the physician not to be unreasonably withheld), determines
the incapacity to be (a) total and permanent and (b) prohibiting of Executive’s
ability to perform the essential functions of Executive’s position with or
without reasonable accommodation. Executive shall not be deemed to be disabled,
however, if he returns to work on a full-time basis within 30 days after
PremierWest gives him notice of termination due to Disability. PremierWest may
require Executive to submit to such physical or mental evaluations and tests as
the Board of Directors deems appropriate.

          7.4 Change in Control. For purposes of this Agreement, a “Change in
Control” shall be deemed to have occurred when any of the following events take
place:

- 7 -

--------------------------------------------------------------------------------

               (a) Merger. PremierWest Bancorp merges into or consolidates with
another corporation, or merges another corporation into PremierWest Bancorp, and
as a result, less than 50% of the combined voting power of the resulting
corporation immediately after the merger or consolidation is held by persons who
were the holders of PremierWest Bancorp’s voting securities immediately before
the merger or consolidation. The term “person” means an individual, corporation,
partnership, trust, association, joint venture, pool, syndicate, sole
proprietorship, unincorporated organization or other entity.

               (b) Acquisition of Significant Share Ownership. A report on
Schedule 13D or another form or schedule (other than Schedule 13G) is filed or
is required to be filed under Sections 13(d) or 14(d) of the Securities Exchange
Act of 1934, if the schedule discloses that the filing person or persons acting
in concert has or have become the beneficial owner of 25% or more of a class of
PremierWest Bancorp’s voting securities, but this paragraph (b) shall not apply
to beneficial ownership of voting shares of PremierWest Bancorp held in a
fiduciary capacity by an entity in which PremierWest Bancorp directly or
indirectly beneficially owns 50% or more of the outstanding voting securities.

               (c) Change in Board Composition. During any period of two (2)
consecutive years, individuals who constitute PremierWest Bancorp’s Board of
Directors at the beginning of the two-year period cease for any reason to
constitute at least a majority thereof; provided, however, that for purposes of
this paragraph (c), each director who is first elected by the Board (or first
nominated by the Board for election by stockholders) by a vote of at least
two-thirds of the directors who were directors at the beginning of the period
shall be deemed to have been a director at the beginning of the two-year period.

               (d) Sale of Assets. PremierWest Bancorp sells to a third party
all or substantially all of PremierWest Bancorp’s assets. For this purpose, sale
of all or substantially all of PremierWest Bancorp’s assets includes sale of
PremierWest Bank.

          7.5 Termination of Employment. When used in this Agreement, the phrase
“Termination of Employment” means a separation from service under Section 409A
of the Code and the regulations thereunder, as such regulations may change from
time to time, or any successor provision of the Code and regulations.

     8. PAYMENT UPON TERMINATION. Upon the Executive’s Termination of Employment
for any of the reasons set forth in Section 6 above, Executive or Executive’s
estate, as appropriate, will receive payment for all Base Salary earned through
the date of termination and, except in the event of Termination of Employment
For Cause or Resignation, all unpaid bonus or incentive compensation due to
Executive for the previous calendar year (“Earned Compensation”). Earned
Compensation, unless deferred under a plan of deferred compensation, shall be
paid by the end of the business day following termination or sooner if required
by applicable law.

     9. RETIREMENT BENEFITS. Upon Retirement, Executive shall additionally be
entitled to the following benefits:

- 8 -

--------------------------------------------------------------------------------

          9.1 Stock Option Vesting. Executive shall also be fully vested in any
stock options, restricted stock grants, or other similar equity compensation
arrangements regardless of whether the respective plan provides for accelerated
vesting.

          9.2 401(k) Contribution. PremierWest shall pay to Executive a lump sum
payment in an amount equal to the matching and profit sharing contributions, if
any, that would have been made had Executive’s employment not terminated before
the end of the plan year. PremierWest shall make such payment on the first day
of the seventh month after the Executive’s Termination of Employment.

          9.3 Retiree Health Insurance. PremierWest shall provide and Executive
shall be entitled to retiree health care coverage for himself and his spouse for
15 years after Executive’s Termination of Employment as follows: (1) until
Executive and his spouse, respectively, reach the eligible age for Medicare, the
retiree health care coverage for each shall be substantially similar to the most
favorable coverage maintained for PremierWest employees, but in no event shall
such coverage be less favorable than coverage with a $2,000 annual deductible
and 80% reimbursement/20% copayment, and (2) after Executive and his spouse,
respectively, reach the eligible age for Medicare, PremierWest will provide
Medicare Supplemental Insurance comparable to the best of such policies offered
by a major insurance carrier in the market area. In the event that the Executive
is required to pay monthly premiums for such coverage, PremierWest shall
reimburse Executive for such premium cost no later than the last day of the
calendar month following the calendar month in which the expense was incurred by
the Executive. If Executive dies within 15 years after his Termination of
Employment, Executive’s spouse shall continue to receive, and PremierWest shall
continue to provide, retiree health care coverage on the same terms and
conditions that Executive would have; provided, however, such spousal coverage
will expire no later than 15 years after termination of Executive’s employment.

          9.4 Long-Term Care Insurance. To the extent premiums on Executive and
Executive’s spouse’s long-term care insurance remain to be paid, if PremierWest
has made a premium payment within the previous 12 months, PremierWest shall
continue to pay the remaining long-term care insurance premiums for Executive’s
spouse until the earlier of (i) the date the premiums are fully paid, or (ii)
the death of the Executive’s spouse. Such premium payments shall be made by
PremierWest no later than the day the premium payment is due.

     10. CONSIDERATION FOR RELEASE OF CLAIMS. In the event of (i) Termination of
Employment Without Cause, (ii) Termination of Employment For Good Reason, or
(iii) if Termination of Employment occurs for any reason other than Termination
of Employment For Cause more than six (6) months after a Change in Control,
(each an “Eligible Termination Event”) PremierWest will offer and Executive may
choose to execute the Separation Agreement, attached hereto as Exhibit A, which
provides for the release of claims against PremierWest. Provided Executive
executes and does not revoke Section 7(a) of the Separation Agreement, Executive
will be entitled to the benefits listed below in this Section 10 in
consideration for the release of claims.

- 9 -

--------------------------------------------------------------------------------

          10.1 Normal Retirement Benefits. Executive will be entitled to all of
the benefits in Section 9 that Executive would have received had the Executive’s
employment terminated due to Retirement.

          10.2 Disability Insurance. PremierWest will continue to pay premiums
on Executive’s disability policy until age 65. Such premium payments shall be
made by PremierWest no later than the day the premium payment is due.

     11. CONSIDERATION FOR NOT COMPETING.

          11.1 Self-Imposed Limitation. In the event of an Eligible Termination
Event (as defined in Section 10 above), Executive may choose to indicate in the
Separation Agreement that Executive does not intend to engage in certain
activities competitive to PremierWest, identified in Section 2 of the Separation
Agreement attached hereto as Exhibit A. For as long as Executive does not engage
in such activities, up to a maximum of one year (the “Optional Restriction
Period”), PremierWest will pay Executive the consideration set forth in Section
11.2. Unless Executive executes the Separation Agreement (regardless of whether
Executive revokes Section 7(a) of the Separation Agreement) and indicates
Executive’s intention not to engage in the competitive activities, PremierWest
will not compensate Executive for refraining from engaging in such activities.

          11.2 Amount/Payment of Consideration.

               (a) As consideration for each month during the Optional
Restriction Period that Executive does not engage in the competitive activities,
and provided the Executive has signed (and not revoked) the Separation Agreement
indicated in Section 11.1, PremierWest will continue to pay Executive’s monthly
Base Salary. In the event the Executive engages in any competitive activities
during any month in the Optional Restriction Period, PremierWest shall pay no
compensation under this Section for such month or any subsequent month. Payment
of the consideration will commence on the first day of the seventh month
following Termination of Employment, and the first payment shall include the
consideration for all months preceding such date. Subsequent payments shall be
made on the first day of the month following the month for which Executive does
not engage in competitive activities.

               (b) If the Eligible Termination Event occurs after a Change in
Control, the monthly Base Salary payment shall be increased by one-twelfth
(1/12) of the amount of any bonuses or incentive compensation earned for the
calendar year ended immediately before the year in which the Change in Control
occurred, or the subsequent year, if ended, whichever is greater. For purposes
of this Section, Termination of Employment For Cause or Termination of
Employment For Good Reason will be deemed to have occurred after a Change in
Control if Termination of Employment occurs after discussions between
PremierWest and a third party regarding a Change in Control commence, if those
discussions ultimately conclude with a Change in Control.

     12. CHANGE IN CONTROL RETENTION BONUS. If Executive remains employed with
PremierWest or its successor for six (6) months following a Change in Control,

- 10 -

--------------------------------------------------------------------------------

as additional compensation for assisting PremierWest with the Change in Control
transition and as a reward for continued service, upon Termination of Employment
(other than Termination of Employment For Cause), PremierWest will pay Executive
an amount of cash equal to the amount of interest that would have accrued had
PremierWest, upon the six month anniversary of the Change in Control, paid to
Executive’s Deferral Account under the Deferred Compensation Agreement, an
amount equal to one times the sum of (i) Executive’s annual Base Salary and (ii)
the amount of any bonuses or incentive compensation earned for the calendar year
ended immediately before the year in which the Change in Control occurred, or
the subsequent year, if ended, whichever is greater. Payment of the retention
bonus described in this Section 12 shall be made on the first day of the seventh
month after the Executive’s Termination of Employment.

     13. IRC 280G. If all or any portion of the amounts payable to Executive
pursuant to this Agreement, the Benefit Agreements described in Section 5.9 and
the Stock Option Agreement described in Section 5.3, either alone or together
with other payments which the Executive has the right to receive from
PremierWest, constitute “excess parachute payments” within the meaning of
Section 280G of the Code that are subject to the excise tax imposed by Section
4999 of the Code (or similar tax and/or assessment), Executive shall be
responsible for the payment of such excise tax and PremierWest shall be
responsible for any loss of deductibility related thereto; provided, however,
that PremierWest and Executive shall cooperate with each other and use all
reasonable efforts to minimize to the fullest extent possible the amount of
excise tax imposed by Section 4999 of the Code.

     14. CONFIDENTIALITY AND CREATIVE WORK.

          14.1 Nondisclosure. Executive covenants and agrees that he will not
reveal to any person, firm, or corporation any Confidential Information of any
nature concerning PremierWest or its business, or anything connected therewith.
“Confidential Information” means all of PremierWest’s confidential and
proprietary information and trade secrets in existence on the date hereof or
existing at any time during the term of this Agreement, including, but not
limited to:

               (a) the whole or any portion or phase of any business plans,
financial information, purchasing data, supplier data, accounting data, or other
financial information,

               (b) the whole or any portion or phase of any research and
development information, design procedures, algorithms or processes, or other
technical information,

               (c) the whole or any portion or phase of any marketing or sales
information, sales records, customer lists, prices, sales projections, or other
sales information, and

(d) trade secrets, as defined from time to time by the laws of the State of
Oregon.

Notwithstanding the foregoing, Confidential Information excludes information
that, as of the date hereof or at any time after the date hereof, is published
or disseminated without obligation

- 11 -

--------------------------------------------------------------------------------

of confidence or that becomes a part of the public domain (1) by or through
action of PremierWest, or (2) by or through action of another person not in
violation of non-disclosure covenant with PremierWest. This section does not
prohibit disclosure required by an order of a court having jurisdiction or a
subpoena from an appropriate governmental agency or disclosure made by Executive
in the ordinary course of business and within the scope of his authority.

          14.2 Return of Material. Executive agrees to deliver or return to
PremierWest upon termination of employment, or as soon thereafter as possible,
all written information and any other similar items furnished by PremierWest or
prepared by Executive in connection with his services hereunder. Executive will
retain no copies thereof after termination of Executive’s employment.

          14.3 Injunctive Relief. Executive acknowledges that it is impossible
to measure in money the damages that will accrue to PremierWest if Executive
fails to observe the obligations imposed on him by this section. Accordingly, if
PremierWest institutes an action to enforce the provisions hereof, Executive
hereby waives the claim or defense that an adequate remedy at law is available
to PremierWest, and Executive agrees not to urge in any such action the claim or
defense that an adequate remedy at law exists.

          14.4 Creative Work. Executive agrees that all creative work and work
product, including, but not limited to, all technology, business management
tools, processes, software, patents, trademarks, and copyrights developed by
Executive during his employment with PremierWest, regardless of when or where
such work or work product was produced, constitutes work made for hire, all
rights of which are owned by PremierWest. Executive hereby assigns to
PremierWest Bancorp and to PremierWest Bank all rights, title, and interest,
whether by way of copyrights, trade secret, trademark, patent, or otherwise, in
all such work or work product, regardless of whether the same is subject to
protection by patent, trademark, or copyright laws.

     15. DISPUTE RESOLUTION.

          15.1 Arbitration. The parties agree to submit any dispute arising
under this Agreement to final, binding, private arbitration in Medford, Oregon.
The disputes subject to arbitration include not only disputes involving the
meaning or performance of the Agreement, but disputes about its negotiation,
drafting, or execution. The dispute will be determined by a single arbitrator
and governed by the then-existing rules of arbitration procedure in Jackson
County Circuit Court, except as set forth herein. Instead of filing of a civil
complaint in Jackson County Circuit Court, a party will commence the arbitration
process by noticing the other party The parties will choose an arbitrator who
specializes in employment conflicts from the arbitration list for Jackson County
Circuit Court. If the parties are unable to agree on an arbitrator within ten
(10) days of receipt of the list of arbitrators, each party will select one
attorney from the list, and those two attorneys shall select the arbitrator from
the list (with each of the two selecting attorneys then concluding their
services and each being compensated by the party selecting each attorney,
subject to recovery of such fees under Section 15.2) . The arbitrator may charge
his or her standard arbitration fees rather than the fees prescribed in the
Jackson County Circuit Court arbitration procedures. The arbitrator will have
full authority to determine all issues, including arbitrability, to award any
remedy, including permanent injunctive relief,

- 12 -

--------------------------------------------------------------------------------

and to determine any request for attorneys’ fees, costs and expenses in
accordance with Section 15.2. There shall be no right to review of the
arbitrator’s decision in court. The arbitrator’s award may be reduced to final
judgment or decree in Jackson County Circuit Court.

          15.2 Expenses/Attorneys’ Fees. The prevailing party shall be awarded
all costs and expenses of the proceeding, including, but not limited to,
attorneys’ fees, filing and service fees, witness fees, and arbitrators’ fees.
If arbitration is commenced, the arbitrator will have full authority and
complete discretion to determine the “prevailing party” and the amount of costs
and expenses to be awarded.

          15.3 Injunctive Relief. Notwithstanding any other provision of this
Agreement, an aggrieved party may seek a temporary restraining order or
preliminary injunction in Jackson County Circuit Court to preserve the status
quo during the arbitration proceeding, provided however, that the party seeking
relief agrees that ultimate resolution of the dispute will still be determined
through arbitration and not through court process. The filing of the court
action for injunctive relief shall not hinder or delay the arbitration process.

     16. NOTICES. All notices, requests, demands, and other communications
provided for by this Agreement will be in writing and shall be deemed sufficient
upon receipt, when delivered personally or by a nationally-recognized delivery
service (such as Federal Express), or three (3) business days after being
deposited in the U.S. mail as certified mail, return receipt requested, with
postage prepaid, if such notice is properly addressed. Unless otherwise changed
in writing, notice shall be properly addressed to Executive if addressed to the
address of Executive on the books and records of PremierWest at the time of
mailing of such notice, and properly addressed to PremierWest if addressed to
PremierWest Bancorp 503 Airport Road, Medford, OR 97504, Attention: Corporate
Secretary.

     17. GENERAL PROVISIONS.

          17.1 Governing Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
Oregon.

          17.2 Saving Provision. If any part of this Agreement is held to be
unenforceable, it shall not affect any other part. If any part of this Agreement
is held to be unenforceable as written, it shall be enforced to the maximum
extent allowed by applicable

          17.3 Survival Provision. If any benefits provided under this Agreement
are owed, or claims pursuant to this Agreement are still pending, at the time of
termination of this Agreement, this Agreement shall continue in force, with
respect to those obligations or claims, until such benefits are paid in full or
claims are resolved in full. The sections related to Confidential Information
and Creative Work shall survive after termination of this Agreement and shall be
enforceable regardless of any claim Executive may have against PremierWest.

          17.4 Captions and Counterparts. The captions in this Agreement are
solely convenience. The captions in no way define, limit, or describe the scope
or intent of this

- 13 -

--------------------------------------------------------------------------------

Agreement. This Agreement may be executed in several counterparts, each of which
shall be deemed to be an original but all of which together shall constitute one
and the same instrument.

          17.5 Entire Agreement. Except as otherwise stated herein, this
Agreement constitutes the sole Agreement of the parties regarding Executive’s
benefits upon Termination of Employment and together with PremierWest’s employee
handbook governs the terms of Executive’s employment. Where there is a conflict
between the employee handbook and this Agreement, the terms of this Agreement
shall govern.

          17.6 Previous Agreement. This Agreement supersedes all prior oral and
written agreements between Executive and PremierWest, or any affiliates or
representatives of PremierWest regarding the subject matters set forth herein.

          17.7 Waiver/Amendment. This Agreement may not be amended, released,
discharged, abandoned, changed, or modified in any manner, except by an
instrument in writing signed by each of the parties hereto. The failure of any
party hereto to enforce at any time any of the provisions of this Agreement
shall in no way be construed to be a waiver of any such provision, nor in any
way to affect the validity of this Agreement or any part thereof or the right of
any party thereafter to enforce each and every such provision. No waiver or any
breach of this Agreement shall be held to be a waiver of any other or subsequent
breach.

          17.8 Assignment.

               (a) Executive shall not assign or transfer any of Executive’s
rights pursuant to this Agreement, wholly or partially, to any other person or
to delegate the performance of its duties under the terms of this Agreement. If
Executive attempts an assignment or transfer that is contrary to this section,
PremierWest shall have no liability to pay any amount to the assignee or
transferee.

               (b) The rights and obligations of PremierWest under this
Agreement shall inure to the benefit of and be binding in each and every respect
upon the direct and indirect successors and assigns of PremierWest’s, regardless
of the manner in which the successors or assigns succeed to the interests or
assets of PremierWest’s. If this Agreement is not otherwise transferred to and
assumed by PremierWest’s successor or assign by operation of law, PremierWest
shall require such successor of substantially all of the business or assets of
PremierWest Bancorp to expressly assume and agree to perform PremierWest’s
obligations hereunder.

               (c) This Agreement shall not be terminated by the voluntary or
involuntary dissolution of PremierWest, by any merger, consolidation or
acquisition where PremierWest is not the surviving corporation, by any transfer
of all or substantially all of PremierWest’s assets, or by any other change in
PremierWest’s structure or the manner in which PremierWest’s business or assets
are held. Executive’s employment shall not be deemed terminated upon the
occurrence of one of the foregoing events.

- 14 -

--------------------------------------------------------------------------------

               (d) This Agreement will inure to the benefit of and be
enforceable by Executive’s personal or legal representatives, executives,
administrators, successors, heirs, distributees and legatees.

     18. ADVICE OF COUNSEL. Executive acknowledges that, in executing this
Agreement, Executive has had the opportunity to seek the advice of independent
legal counsel, and has read and understood all of the terms and provisions of
this Agreement. This Agreement shall not be construed against any party by
reason of the drafting or preparation hereof.

     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

PREMIERWEST BANCORP
  EXECUTIVE
  By:                                                           
Its:                                                          
                                                         
Tom Anderson

 

 

PREMIERWEST BANK

By:                                                          

Its:                                                          

- 15 -

--------------------------------------------------------------------------------



Exhibit A – Employment Agreement

SEPARATION AGREEMENT



     This SEPARATION AGREEMENT (this “Agreement”) is entered into as of this
____ day of __________, 20___, by and among PremierWest Bancorp (“Bancorp”), an
Oregon corporation, PremierWest Bank (the “Bank”), an Oregon-chartered bank and
wholly owned subsidiary of Bancorp, and ________________(the “Executive”).
(Bancorp, the Bank, and their subsidiaries and affiliates, including any entity
or organization controlling, controlled by, or under common control with Bancorp
or the Bank, are hereinafter sometimes referred to collectively or individually
as “PremierWest.”)

     WHEREAS, Executive, Bancorp, and the Bank entered into an Employment
Agreement dated effective as of _______________, 2007 (as the same may be
amended, the “Employment Agreement”) which provided that PremierWest would
provide certain benefits to Executive after Termination of his Employment (as
defined in the Employment Agreement) under certain circumstances specified in
the Employment Agreement as consideration for Executive’s release of claims
against PremierWest and certain other benefits as consideration for Executive’s
agreement not to engage in certain competitive activities for a specified period
of time;

     WHEREAS, Executive’s employment will terminate on _____________, 20____
(the “Termination Date”);

     WHEREAS, Executive has consulted with counsel of Executive’s choice
concerning this Agreement, or Executive has chosen not to consult with counsel,
and Executive, and as applicable Executive’s counsel, have had the opportunity
to discuss with PremierWest the terms and conditions of this Agreement; and

     NOW, THEREFORE, in consideration of these premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, PremierWest and Executive hereby agree as follows:

     1. Consideration for Release of Claims. Provided Executive does not revoke
Section 7(a) and complies with the terms of this Agreement, PremierWest will
provide Executive the benefits set forth in Section 10 of the Employment
Agreement.

     2. Declared Intent Not to Compete. Executive hereby indicates that
Executive intends/does not intend [indicate by crossing through the inapplicable
language] to refrain from engaging in certain activities specified in Section
2.1 (“Competitive Activities”) for some period of time following his Termination
of Employment. If Executive has indicated an intent not to engage in Competitive
Activities, in consideration for each month Executive refrains from engaging in
Competitive Activities, PremierWest will pay Executive the monthly payments as

- 16 -

--------------------------------------------------------------------------------

described in Section 11 of the Employment Agreement until the earlier of (i) the
date when Executive engages in a Competitive Activity or (ii) the end of the
Optional Restriction Period, which is [one year/two years] after the date on
which Executive’s Termination of Employment becomes effective.

          2.1 Competitive Activities. Competitive Activities include:

               (a) Becoming associated with any entity, whether as an owner,
principal, partner, director, trustee, employee, agent, consultant, or
stockholder (except as a holder of 1% or less of the outstanding voting stock of
a company) that is engaged or proposes to engage in any business that solicits,
deposits or offers loans and is located within a 30-mile radius of any of
PremierWest’s offices or branches (a “Competitor”),

               (b) Encouraging or soliciting or assisting any other person or
firm in encouraging or soliciting any person who, during the two-year period
preceding Executive’s Termination of Employment, is or was engaged in a business
relationship with PremierWest to terminate the person’s relationship with
PremierWest or to engage in a business relationship with a Competitor, or

               (c) Inducing any employee of PremierWest to terminate employment
with PremierWest and, either individually or as owner, principal, partner,
director, trustee, agent, employee, consultant or otherwise, employing, offering
employment, or causing employment to be offered to any person who is or was
employed by PremierWest unless such person shall have ceased to be employed by
such entity for a period of at least six months.

          2.2 Notice of Activities. If Executive has indicated above an intent
not to engage in Competitive Activities, Executive will notify PremierWest
before engaging in any such activities. If Executive fails to give such notice
and continues to receive payments under this section, Executive shall not be
entitled to keep any payments received after engaging in a Competitive Activity.

          2.3 Not Enforceable Covenant. This is not a covenant not to compete
and PremierWest may not seek injunctive relief to prohibit Executive from
engaging in a Competitive Activity. If Executive chooses to engage in a
Competitive Activity, PremierWest will cease making monthly payments of the
consideration.

     3. Nondisclosure. Executive covenants and agrees that he will not reveal to
any person, firm, or corporation any Confidential Information of any nature
concerning PremierWest or concerning the business of any of them. As used in
this Agreement, the term “Confidential Information” means all of PremierWest’s
confidential and proprietary information and trade secrets in existence on the
date hereof or existing at any time during the term of this Agreement,
including, but not limited to:

- 17 -

--------------------------------------------------------------------------------

          (a) the whole or any portion or phase of any business plans, financial
information, purchasing data, supplier data, accounting data, or other financial
information,

          (b) the whole or any portion or phase of any research and development
information, design procedures, algorithms or processes, or other technical
information,

          (c) the whole or any portion or phase of any marketing or sales
information, sales records, customer lists, prices, sales projections, or other
sales information, and

          (d) trade secrets, as defined from time to time by the laws of the
State of Oregon.

Notwithstanding the foregoing, Confidential Information excludes information
that, as of the date hereof or at any time after the date hereof, is published
or disseminated without obligation of confidence or that becomes a part of the
public domain (1) by or through action of PremierWest, or (2) by or through
action of another person not in violation of a nondisclosure covenant with
PremierWest. This Section does not prohibit disclosure required by an order of a
court having jurisdiction or a subpoena from an appropriate governmental agency
or disclosure made by Executive in the ordinary course of business and within
the scope of his authority.

     4. Return of Materials. Executive agrees to deliver or return to the Bank
upon Termination of Employment or as soon thereafter as possible all written
information and any other similar items furnished by PremierWest or prepared by
Executive in connection with his service to PremierWest. Executive will retain
no copies thereof after Termination of Employment.

     5. Creative Work. Executive agrees that all creative work and work product,
including, but not limited to, all technology, business management tools,
processes, software, patents, trademarks, and copyrights developed by Executive
during the term of his employment with PremierWest, regardless of when or where
such work or work product was produced, constitutes work made for hire, all
rights of which are owned by PremierWest. Executive hereby assigns to Bancorp
and to the Bank all rights, title, and interest, whether by way of copyrights,
trade secret, trademark, patent, or otherwise, in all such work or work product,
regardless of whether the same is subject to protection by patent, trademark, or
copyright laws.

     6. Agreement to Cooperate with PremierWest Through the Executive’s
Termination Date. Executive agrees to cooperate as directed by PremierWest with
PremierWest and its customers through the date of the Executive’s Termination of
Employment and throughout the term of any post-employment consulting agreement,
if any. If Executive fails to cooperate to PremierWest’s satisfaction as
reasonably determined by PremierWest, Executive shall be deemed to have resigned
for purposes of

- 18 -

--------------------------------------------------------------------------------

determining benefits under the Employment Agreement, but the other provisions of
this Agreement shall remain in full force and effect.

     7. Release of Claims.

          (a) Release and Covenant Not to Sue. As consideration for receipt of
certain benefits specified in the Employment Agreement, Executive, on his or her
own behalf and on behalf of Executive’s heirs, executors, successors, and
assigns hereby releases PremierWest, its directors, officers, executives,
managers, and employees from any and all debts, claims, demands, rights,
actions, causes of action, suits, or damages whatsoever and of every kind and
nature, whether known or unknown, contingent or otherwise (collectively the
“Claims”), against PremierWest and the others released herein, relating to or
arising out of Executive’s termination, except to the extent such Claims cannot,
under applicable law, be released. Executive also covenants not to sue or file
or cause to be filed any complaint with any federal, state, or local agency or
in any court against PremierWest or the others released herein regarding any
matter related to Executive’s Termination of Employment with PremierWest,
including, but not limited to, any Claims under the Age Discrimination in
Employment Act or any similar federal, state or local law, except to the extent
such Claims cannot, under applicable law, be released. The release of liability
set forth herein does not extend to rights or claims that may arise from events
occurring after execution of this Agreement, including, but not limited to,
claims for the enforcement of this Agreement, or to Executive’s exercise of
rights under the Consolidated Omnibus Budget Reconciliation Act of 1986 to
continued insurance, if applicable.

          (b) Acceptance and Revocation Period. Executive shall have a period of
21 days from the date of delivery of this Agreement to accept Section 7(a) of
this Agreement. Executive shall have a period of seven days after his execution
of this Agreement during which Executive may revoke his acceptance of Section
7(a) of this Agreement by providing written notice of revocation to Bancorp. Any
such acceptance or revocation must be addressed to the Chairman, Bancorp, 503
Airport Road, Medford, Oregon 97504, or such other address as Executive may be
directed in writing by Bancorp to provide such acceptance or revocation. To be
effective, the acceptance or revocation must be received no later than 5:00 p.m.
Pacific Time within the applicable time period. The 21-day acceptance period may
be waived by Executive, but the seven-day revocation period may not be waived.
If Executive’s acceptance of Section 7(a) of this Agreement not affirmatively
revoked in writing by Executive during the seven-day revocation period, it shall
be deemed to have been accepted and not revoked. Section 7(a) of this Agreement
shall not be effective or enforceable until the seven-day revocation period has
expired. If Executive properly executes his right to revoke acceptance of
Section 7(a), the remainder of this Agreement shall nevertheless remain in full
force and effect.

     8. No Admission of Wrongdoing. Executive acknowledges and agrees that
nothing in this Agreement constitutes or shall be construed as an admission of
liability or wrongdoing on the part of PremierWest or the others released
herein.

- 19 -

--------------------------------------------------------------------------------

     9. Successors. This Agreement shall be binding upon and inure to the
benefit of and be enforceable by PremierWest and its successors and assigns.

     10. Severability. The provisions of this Agreement shall be deemed
severable. The invalidity or unenforceability of any provision shall not affect
the validity or enforceability of the other provisions of this Agreement. Any
provision held to be invalid or unenforceable shall be reformed to the extent
(and only to the extent) necessary to make it valid and enforceable.

     11. Governing Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by and construed in accordance
with the substantive laws of the State of Oregon, without giving effect to the
principles of conflict of laws of such State.

     12. Arbitration. The parties agree to submit any dispute arising under this
Agreement to final, binding, private arbitration in Medford, Oregon. The
disputes subject to arbitration include not only disputes involving the meaning
or performance of the Agreement, but disputes about its negotiation, drafting,
or execution. The dispute will be determined by a single arbitrator and governed
by the then-existing rules of arbitration procedure in Jackson County Circuit
Court, except as set forth herein. Instead of filing a civil complaint in
Jackson County Circuit Court, a party will commence the arbitration process by
noticing the other party. The parties will choose an arbitrator who specializes
in employment conflicts from the arbitration list for Jackson County Circuit
Court. If no such arbitrator is available, the parties will choose a similarly
qualified arbitrator from any other arbitration list for other Circuit Courts in
Oregon. If the parties are unable to agree on an arbitrator within ten (10) days
of receipt of the list of arbitrators, each party will select one attorney from
the list, and those two attorneys shall select the arbitrator from the list
(with each of the two selecting attorneys then concluding their services and
each being compensated by the party selecting each attorney, subject to recovery
of such fees under Section 13). The arbitrator may charge his or her standard
arbitration fees rather than the fees prescribed in the Jackson County Circuit
Court arbitration procedures. The arbitrator will have full authority to
determine all issues, including arbitrability, to award any remedy, including
permanent injunctive relief, and to determine any request for attorney’s fees,
costs and expenses in accordance with Section 13. There shall be no right to
review the arbitrator’s decision in court. The arbitrator’s award may be reduced
to final judgment or decree in Jackson County Circuit Court.

     13. Expense/Attorneys’ Fees. The prevailing party shall be awarded all
costs and expenses of the proceeding, including, but not limited to, attorneys’
fees, filing and service fees, witness fees, and arbitrators’ fees. If
arbitration is commenced, the arbitrator will have full authority and complete
discretion to determine the “prevailing party” and the amount of costs and
expenses to be awarded.

     14. Injunctive Relief. Notwithstanding any other provision of this
Agreement, an aggrieved party may seek a temporary restraining order or
preliminary injunction in Jackson County Circuit Court to preserve the status
quo during the

- 20 -

--------------------------------------------------------------------------------

arbitration proceeding, provided however, that the party seeking relief agrees
that ultimate resolution of the dispute will still be determined through
arbitration and not through court process. The filing of the court action for
injunctive relief shall not hinder or delay the arbitration process.

     15. This Agreement is Not Exclusive. This Agreement does not supersede any
other agreement to which Executive may be party with PremierWest relating to
noncompetition, nondisclosure, or the other matters referred to in this
Agreement, whether those noncompetition, nondisclosure, or other provisions are
contained in an employment agreement, a severance agreement, a salary
continuation agreement, or any other agreement. This Agreement is in addition to
any such other agreement(s). In case of conflict between this Agreement, on one
hand, and any such other agreement(s), on the other, PremierWest shall have sole
and exclusive authority to determine whether this Agreement or such other
agreement(s) shall govern in the particular case and whether to enforce its
rights under this Agreement, under such other agreement(s), or under both.

     16. Defined Terms. Terms used but not defined in this Agreement shall have
the meanings given to them in the Employment Agreement.

- 21 -

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, Executive, Bancorp, and the Bank have executed this
Separation Agreement effective as of the day and year first set forth above.

PREMIERWEST BANCORP:

By:                                                       

Its:                                                        

PREMIERWEST BANK:

By:                                                        

Its:                                                        

     By signing below, I hereby agree to and accept all provisions of this
Separation Agreement, specifically including, but not limited to, the release
and covenant not to sue that is set forth in Section 7(a) of this Separation
Agreement. I understand that I have seven days after the date of my execution of
this Separation Agreement to revoke my acceptance of the release and covenant
not to sue contained in Section 7(a) of the Separation Agreement, and that if I
do not revoke my acceptance by 5:00 p.m. Pacific Time on that date, the release
and covenant not to sue will become effective. I understand that if I do revoke
my acceptance of the release and covenant not to sue, I will forfeit all
consideration for the release of claims as set forth in Section 10 of the
Employment Agreement.

EXECUTIVE:

                                                       
[insert name]

Date signed:                            , 20       

- 22 -

--------------------------------------------------------------------------------